252 F.2d 828
102 U.S.App.D.C. 264, 116 U.S.P.Q. 306
Donald H. JACOBS, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 13902.
United States Court of Appeals District of Columbia Circuit.Argued Feb. 5, 1958.Decided Feb. 20, 1958.

Appeal from the United States, District Court for the District of Columbia; Alexander Holtzoff, District Judge.
Mr. Donald H. Jacobs, appellant, pro se.
Mr. George C. Roeming, Attorney, U.S. Patent Office, with whom Mr. Clarence W. Moore, Solicitor, U.S. Patent Office, was on the brief, for appellee.
Before BAZELON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant brought this suit for a patent on an electronic navigation and position-finding system.  The District Court concurred with the examiner and the Board of Appeals that the claims in issue here were unpatentable over prior art.  The court also concluded that it was without jurisdiction to authorize the allowance of cancelled claims which were not considered by the Board of Appeals.


2
We find no basis for disturbing the action of the District Court.


3
Affirmed.